Citation Nr: 9919930	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection on an accrued basis for 
malignant lymphocytic lymphoma as due to exposure to ionizing 
radiation.  

2.  Entitlement to service connection for the cause of the 
veteran's death. 

3.  Entitlement to Dependents Educational Assistance benefits 
under Chapter 38, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran, who died in July 1993, served on active duty 
from November 1943 until April 1946 in the U.S. Marine Corps.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Nashville, Tennessee, 
Department of Veterans Affairs (VA), Regional Office (RO).  
The case was remanded in August 1996 and again in December 
1997 to search for additional evidence pertaining to the 
veteran's alleged inservice exposure to ionizing radiation 
while stationed in Japan immediately after World War II.  

Thereafter, the denials of service connection on an accrued 
basis for malignant lymphocytic lymphoma and for the cause 
of the veteran's death were confirmed and continued, as 
reflected in a January 1999 supplemental statement of the 
case (SSOC) which also denied entitlement to Dependents 
Educational Assistance benefits under Chapter 38, Title 38, 
United States Code.  Also denied was entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).  
However, the latter provision requires, at a minimum, that 
the veteran be service-connected (or be entitled to 
compensation for disability treated as if service-connected 
under 38 U.S.C.A. § 1151) for some (i.e., at least one) 
disability at his death.  Since such is not the case here, 
this matter will not be addressed.  

A rating action later in January 1999 denied entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991), on an 
accrued basis, for bladder perforation, recurrent urinary 
tract infections, and "acute renal failure reflux kidney."  
The appellant was notified of her appellate rights with 
respect to this denial but no notice of disagreement (NOD) 
(which is required to initiate an appeal) was received.  


FINDINGS OF FACTS

1.  The veteran served on active duty from November 1943 
until April 1946 in the U.S. Marine Corps and service medical 
records are negative for any form of cancer, including 
malignant lymphocytic lymphoma which did not manifest until 
decades after his military service.  

2.  After arrival in Japan, the veteran's unit may have been 
transported by truck through Nagasaki but he did not 
participate in the occupation of Nagasaki.  

3.  Statements from the veteran as well as his wife, 
daughter, and son to the effect that he performed guard duty 
in Nagasaki, Japan are not consistent with available service 
records.  

4.  The veteran died on July [redacted] 1993, at the age of 70, and 
the immediate cause of his death, as listed on the death 
certificate, was malignant lymphoma with leukemia.  No 
autopsy was performed.  

5.  At the time of the veteran's death he was not service-
connected for any disability nor entitled to compensation 
for any disability as if service-connected under 38 U.S.C.A. 
§ 1151 but he was entitled to pension benefits and to 
special monthly pension on account of need for regular aid 
and attendance by reason of paraplegia with loss of anal and 
bladder sphincter control.  

6.  Although a private physician has stated that the 
veteran's fatal lymphoma could be due to inservice radiation 
exposure this mere possibility fails to establish a medical 
nexus.  



CONCLUSIONS OF LAW

1.  Malignant lymphocytic lymphoma is a radiogenic disease 
under applicable statute and regulation but is not due to 
inservice ionizing radiation exposure. 38 U.S.C.A. 
§ 1112(c)(2) (West 1991 & Supp. 1997) and 38 C.F.R. 
§ 3.309(d)(2), 3.311(b)(2) (1998).  

2.  Malignant lymphocytic lymphoma was not incurred in or 
aggravated by active service and did not manifest to a 
compensable degree within one year after service discharge.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.303(b)(d), 3.307, 3.309 (1998). 

3.  A service-connected disability did not contribute 
substantially or materially to cause or hasten the veteran's 
death or to debilitate him.  38 U.S.C.A. §§ 1310, 5107 (West 
1991); 38 C.F.R. § 3.312 (1998).  

4  The claim for entitlement to educational benefits pursuant 
to Title 38, United States Code, Chapter 35 is without legal 
merit.  38 C.F.R. § 3.105(a) (1998); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1989 the Board denied service connection for 
malignant lymphocytic lymphoma holding that "the lymphoma was 
not manifest within 40 years of the last date of the 
veteran's participation in a radiation-risk activity."  Since 
the 1989 Board decision, the 40 year presumptive period has 
been changed to provide for a life- time presumption if any 
of the diseases listed at 38 U.S.C.A. § 1112(c)(2) (West 
1991) (formerly 38 U.S.C. § 312), which includes leukemia, 
other than chronic lymphocytic leukemia, manifest to any 
degree at any time after radiation-risk activity.  This 
liberalizing law constitutes new and material evidence to 
reopen the claim, requiring de novo adjudication.  As to the 
claim for service connection for the cause of the veteran's 
death, under 38 C.F.R. § 20.1105 (1998) a survivor's claim 
for death benefits is to be adjudicated without regard to any 
prior disposition of the issue during the veteran's lifetime.  

In Brock v. Brown, 10 Vet. App. 155, 162 (1997) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) held that "plausible medical 
evidence of the existence of [disease] with an open-ended 
presumption period is sufficient to present a well grounded 
service connection claim as to that disease" fulfilling the 
requirement in Caluza v. Brown, 7 Vet. App. 498 (1995) of 
evidence of service incurrence and medical nexus for a well 
grounded claim.  While the holding in Brock was applied to a 
disability claimed to be due to Agent Orange, it is 
analogously applicable in this case. 

In determining well groundedness, only the evidence in 
support of the claim is evaluated and that evidence is 
generally presumed to be credible if it is competent.  Arms 
v. West, 12 Vet. App. 188, 195 (1999) (citing Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) and King v. Brown, 5 Vet. 
App. 19, 21 (1993)).  

Accordingly, the claims in this case are well grounded, 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991) which 
mandates a duty to assist the appellant in developing 
evidence in support of her claims.  

That duty was fulfilled by the remands of the Board in August 
1996 and December 1997.  It is the determination of the Board 
that the evidentiary record is sufficient both in scope and 
in depth for a fair, impartial, and fully informed appellate 
decision.  

Background

A service examination in October 1943 revealed no 
abnormality.  The few remaining service medical records are 
negative for malignant lymphocytic lymphoma.  Some charring 
on the edges of the few service medical records that are 
available suggest that the remaining service medical records 
may have been destroyed by fire.  The April 1946 report of 
the examination for service discharge was negative.  

However, it is undisputed that malignant lymphocytic lymphoma 
first manifested several decades after active military 
service. 

The veteran served in the U.S. Marine Corps and his military 
occupational specialty (MOS) was listed in the report of 
separation a general stock man.  His certificate of discharge 
reflects that his MOS was supply clerk and that he had 
participated in the occupation of Japan from September 24, 
1945 to January 7, 1946.  

Service personnel records reflect that from June 1945 to 
January 1946 the veteran was assigned to the Ordinance 
Company, Supply and Maintenance Battalion 8th Service 
Regiment.  These records also show (as stated in an April 
1988 letter from the Director of the National Personnel 
Records Center [NPRC]) that he had arrived and disembarked at 
Sasebo, Japan on September 24, 1945 and on January 7, 1946 
had embarked onboard a ship at Sasebo, Japan and sailed 
therefrom on January 8, 1946, subsequently arriving at San 
Diego, California.  There is also a notation that he had 
participated in the landing and occupation of Kyushu, Japan 
from September 24, 1945 to January 7, 1946.  

The veteran received severe injuries in a vehicular accident 
in 1961 resulting in paralysis from the waist down.  

In VA Form 21-4138, Statement in Support of Claim, in March 
1988 Dr. Krueger stated that the veteran had non-Hodgkin's 
lymphoma and that it was theoretically possible that exposure 
to radiation had some part in causing this condition.  

On file is a copy of a letter from the veteran to President 
Ronald Regan stating that his cancer had been diagnosed when 
he underwent VA hospitalization in December 1987.  In a 
handwritten statement in June 1988 the veteran stated that 
his cancer had first been a small knot under his left arm 
which he had had for over 10 years but it had increased in 
size in November 1987.  In a letter to President Regan in 
January 1991 he stated that he had developed a lump under his 
arm in about 1971.  

The discharge summary of VA hospitalization from December 
1987 to January 1988 includes a diagnosis (based on a biopsy 
of lymph nodes from the left axilla) of malignant lymphocytic 
lymphoma of intermediate differentiation.  

In VA Form 21-4138 of August 1988 the veteran stated, in 
response to an RO request, that he had no family history of 
cancer and no exposure to carcinogens other than during 
service.  

In letters from the veteran in 1988 he stated that he had 
been at Nagasaki, Japan about 30 days after the atomic bomb 
had been detonated and he had cleaned up buildings and debris 
for about six months without wearing gloves or protective 
clothing, although food and water had been brought in.  

In VA Form 1-9 of June 1989 the veteran stated that he had 
been attached to Regimental Combat Team - 8 and after 
disembarking at Japan, they had moved to Isahaya about 10 
miles northeast of Nagasaki, until October 8th when they had 
moved to Kumamoto.  

In a June 1990 statement from Dr. Jones it was stated, in 
reporting the veteran's social history, that he had been in 
Nagasaki 30 days after the atomic explosion and his VA claim 
had been rejected on the basis that the radiation level was 
low by the time he got there.  In a February 1993 statement 
Dr. Jones stated that the veteran had apparently been 
involved in the clean up after the bomb had been dropped at 
Nagasaki and that "[i]t could be that the lymphoma was due 
to the radiation exposure suffered by the patient in the 
1940's."  

In response to a December 1992 RO request for information the 
veteran again stated in 1993 the he had been part of the 
ground clean up personnel at Nagasaki and had used bare hands 
and had not had any protective equipment.  

In June 1993 the Program Manager of the Nuclear Test 
Personnel Review of the Defense Nuclear Agency (DNA) stated, 
in response to an RO request, that a review of the Marine 
Corps historical records revealed that on September 24, 1945, 
while attached to the Ordnance Company, Supply and 
Maintenance Battalion, 8th Service Regiment, the veteran had 
arrived with his unit aboard the USS Fond DuLac at Sasebo, 
Kyushu, Japan which was approximately 30 miles from Nagasaki 
and 150 miles from Hiroshima.  He had remained at Sasebo, 
transferring to the Signal Battalion, 5th Amphibious Corps on 
January 1, 1946 until January 8, 1946 when he departed aboard 
the USS Baxter.  In total, the Marine Corps historical 
records did not document his service with the American 
occupation forces at either Hiroshima or Nagasaki and 
available records placed him no closer than 30 miles to 
Nagasaki and 150 miles to Hiroshima while performing official 
duties in Japan.  At such distances there was no risk of 
exposure to radiation from the nuclear bombing of either 
city.  

On file is a copy of the "Radiation Dose Reconstruction U.S. 
Occupation Forces in Hiroshima and Nagasaki, Japan, 1945 - 
1946" dated in August 1980 and prepared for the Director of 
the DNA.  This reflects that the upper limit external dose 
for U.S. occupation forces at Nagasaki, in the absence of 
specific maneuver and patrol data, was 0.8 rem and the dose 
from internal emitter (inhalation and ingestion) was 
considerably less.  The occupation of the Nagasaki area was 
assigned to the 2nd Marine Division, 5th Amphibious Corp (VAC) 
of the Sixth Army.  The 2nd Marine Division consisted of 
Support Groups, including Service Troops, and Regimental 
Combat Teams (RCTs), including RCT 8.  The number of U.S. 
occupation troops in Nagasaki steadily increased from a peak 
in September 1945 until the end of the occupation in July 
1946.  Most units assigned to the 2nd Marine Division 
experienced a large turnover in personnel during the 
occupation period.  The RCT 8 included the 8th Marine 
Regiment.  Most of the Service Troops Organizations provided 
sub-elements of the RCTs and these personnel were deployed 
accordingly.  The Service Battalion transferred to Sasebo 
along with the Headquarters Battalion on January 5, 1946.  
RCT 8 had debarked at Nagasaki, near the Dejima Wharf on 
September 24th and moved, that day, to Isahaya, about 10 
miles northeast of Nagasaki and RCT 8 moved to Kumamoto on 
October 8th and other than passing through on the day of 
arrival RCT 8 had no involvement in the occupation of 
Nagasaki.  

In a sworn statement in September 1943 the appellant stated 
that the veteran had told her of seeing people and property 
in Japan which had been damaged by an atomic explosion.  He 
had stated that he had guarded a building that had been blown 
up.  He had arrived at Sasebo and been trucked to Nagasaki on 
clean up detail and had done various jobs cleaning up roads 
and buildings that were occupied by Americans.  He had not 
had any protective clothing and used only his bare hands.  
His main job when he had arrived at Sasebo was to unload 
ships.  

In a sworn statement in October 1993 the veteran's son, who 
was retired from service in the U.S. Army, stated that the 
veteran had reported that on arrival at Sasebo he had loaded 
and unloaded ships but had been taken to Nagasaki where he 
had participated in clean up details without protective 
clothing.  The veteran had described seeing people and 
property in Japan which had been damaged by an atomic 
explosion.  His father had been with the Signal Battalion, V 
Amphibious Corps while in the Pacific and then had been 
transferred to the 8th Service Regiment, Supply and 
Maintenance Battalion Ordinance Company and on January 1, 
1946 was assigned to the 8th Amphibious Corp, Signal 
Battalion.  

In a sworn statement in October 1993 the veteran's daughter 
stated that the veteran had described seeing people and 
property in Japan which had been damaged by an atomic 
explosion.  

In September 1996 the RO contacted the appellant and 
requested that she provide the names and addresses of any 
other veterans who were stationed with the veteran in Japan 
and the RO would then attempt to contact those individuals to 
obtain statements in support of her claim.  Also, she was 
requested to submitted copies of any letters the veteran may 
have written her while he was in Japan (and which she had 
stated had been heavily censored).  There was no response to 
this request.  

Additional steps were taken by the RO to search for service 
records which might document the veteran's presence in or 
near Nagasaki but only duplicates of evidence previously on 
file were received except for a November 1993 letter from the 
Program Manager of the Nuclear Test Personnel Review of the 
DNA to the veteran's daughter.  This reflects that the 
information provided in the June 1993 letter remained valid.  
In summary, official military records did not place the 
veteran within 10 miles of the city limits of Nagasaki.  


Legal Analysis

38 U.S.C.A. § 5121(a) (West 1991) provides for the payment of 
accrued benefits if the veteran was "entitled at death" under 
"existing ratings or decisions" or there existed "evidence in 
the file at date of death regarding monetary benefits due and 
unpaid."  

It is contended that the veteran was exposed to ionizing 
radiation in Nagasaki, Japan, where he was reportedly 
stationed and that as a result of such exposure he developed 
his ultimately fatal malignant lymphocytic lymphoma.  

Service connection for malignant lymphocytic lymphoma, which 
is claimed to be attributable to radiation exposure during 
service, can be accomplished in three different ways.  
First, under 38 U.S.C.A. § 1112(c)(2)(A)-(O) (West 1991) and 
38 C.F.R. § 3.309(d) (1998) there are 15 types of cancer 
which will be presumptively service-connected if the veteran 
was a 'radiation-exposed veteran" who engaged in 
'radiation-risk activity" and develops such disease at any 
time in his life.  38 U.S.C.A. § 1112(c)(4)(A) and (B).  
Second, 38 C.F.R. § 3.311(b)(2)(i) through (xxii) (1998) 
provides a list of diseases which will be service-connected 
provided that certain conditions specified therein, 
pertaining to radiation exposure, are met.  

In this case, lymphomas, except Hodgkin's disease, is listed 
at 38 U.S.C.A. § 1112(c)(2)(j) (West 1991) for the purpose 
of a radiogenic disease for which there is a life-time 
presumption of service connection if there was participation 
in a radiation risk activity, which includes the occupation 
of Nagasaki.  See 38 U.S.C.A. § 1112(c)(4)(B)(ii) (West 
1991).  Also, both all forms of leukemia except chronic 
lymphatic (lymphocytic leukemia) as well as lymphomas other 
than Hodgkin's disease are listed at 38 C.F.R. 
§ 3.311(b)(2)(i) and (xxii) (1998) under the second method 
of obtaining service connection if a veteran was exposed to 
ionizing radiation as a result of participation in 
occupation of Nagasaki and develops that leukemia at any 
time after the radiation exposure or develops lymphoma 5 or 
more years after exposure.  See 38 C.F.R. § 3.311(b)(1) and 
(5) (1998).  

Both of the methods, the first and the second, require that 
the veteran have participated in the occupation of Nagasaki.  

Under 38 C.F.R. § 3.311(a)(4)(i) and (ii) (1998) stated that 
if presence or absence at the site of radiation exposure is 
not established by service records, presence at the site will 
be conceded, and that the appellant is not required to 
produce evidence substantiating inservice radiation exposure 
if information in the service records is consistent with the 
claim of inservice exposure.  

Here, however, the service records indicate that the 
veteran's unit was not at Nagasaki.  In fact, while he states 
he was with RCT 8, information from the DNA specifically 
indicates that although that unit may have passed near 
Nagasaki, it did not participate in the occupation of 
Nagasaki.  Thus, service records affirmatively establish that 
the veteran did not participate in the occupation of 
Nagasaki.   Accordingly, his presence at Nagasaki is not 
conceded.  Moreover, since the claimed exposure is not 
consistent with the service records, the appellant was 
requested to provide evidence substantiating exposure but no 
such evidence ahas been furnished, other than the statements 
of the appellant, her son, and her daughter.  These merely 
repeated what had been related by the veteran.  All of these 
statements are not of sufficiently probative value to 
overcome the affirmative service records which demonstrate 
that the veteran did not participate in the occupation of 
Nagasaki.  

Inasmuch as the veteran did not participate in the occupation 
of Nagasaki, the life-time presumption of service connection 
under the statute is not applicable nor are the provisions of 
38 C.F.R. § 3.311.  

The third method is that direct service connection can be 
established by showing that the disease or cause of death 
was incurred during or aggravated by service, which includes 
the "difficult burden of tracing causation to a condition 
or event during service."  Ramey v. Brown, 9 Vet. App. 40, 
44 (1996) (citing Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994)).  

In this regard, the Board observes that the Court's decision 
in Ramey v. Brown, 9 Vet. App. 40, 44 (1996), was affirmed by 
the Federal Circuit which held in Ramey v. Gober, 120 F.3d 
1239, 1245 (Fed. Cir. 1997) that the regulation, 38 C.F.R. 
§ 3.311, did not create a presumption of service connection 
for the listed radiogenic diseases; rather, under 38 C.F.R. 
§ 3.311 the "claim is then adjudicated in light of all of 
the evidence, 'under the generally applicable provisions of 
[the regulations]' governing service connection."  To the 
extent that this language may overrule the decision of the 
Court in Combee or in Ramey by limiting the methods by which 
service connection can be obtained from three to two, it is 
not favorable to the appellant.  

As to the third method, service connection may be 
established for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Where, as here, 
the veteran had ninety (90) days or more of wartime service 
and cancer, manifests to a compensable degree within a year 
after service, it is rebuttably presumed to be of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

Here, there is no competent medical evidence of a nexus 
between the veteran's malignant lymphocytic lymphoma and his 
military service, including inservice exposure to ionizing 
radiation other than that of Dr. Jones who only speculated 
that there could be a relationship between the two.  In 
stating that there could be a relationship, it necessarily 
means that there might not be a relationship.  This mere 
possibility is not sufficient to establish a medical nexus 
warranting the granting of service connection.  Moreover, 
these statements rely upon the uncorroborated history first 
related by the veteran.  

With respect to the veteran's own statements of such a 
relationship, a lay witness is not capable of offering 
credible evidence requiring medical knowledge.  A layman may 
provide eye-witness account of visible symptoms but because 
that a lay person is untrained in medicine, a lay person can 
not offer a diagnosis or medical conclusion that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) and Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  

Accordingly, service connection under the third method is 
also not warranted.  

Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service caused or 
contributed substantially or materially to death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related thereto.  

The veteran died on July [redacted] 1993, at the age of 70, and the 
immediate cause of his death, as listed on the death 
certificate, was malignant lymphoma with leukemia.  No 
autopsy was performed.  At the time of his death he was not 
service-connected for any disability nor entitled to 
compensation for any disability as if service-connected under 
38 U.S.C.A. § 1151 but he was entitled to pension benefits 
and to special monthly pension on account of need for regular 
aid and attendance by reason of paraplegia with loss of anal 
and bladder sphincter control.  

Although a private physician has stated that the veteran's 
fatal lymphoma could be due to inservice radiation exposure 
this mere possibility fails to establish a medical nexus.  

Since service connection is not warranted for the veteran's 
fatal malignant lymphocytic lymphoma, and he was not service-
connected for any disability which could possibly have 
contributed to his death, service connection for the cause of 
the veteran's death must be denied.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  



Chapter 35 benefits

In order for a veteran's child to be eligible for educational 
benefits under Chapter 35, one must be a child of a veteran 
who died of a service-connected disability; or who, at the 
time of death, was evaluated as having a total and permanent 
service connected disability; or of a living veteran with a 
total and permanent service connected disability; or of a 
service member missing in action or a POW.  In order for the 
appellant to be eligible for Chapter 35 educational benefits, 
she must be the surviving spouse of a veteran who died of a 
service-connected disability; or a veteran who, at the time 
of death, had a total and permanent disability evaluation for 
service connected disability.  38 U.S.C.A. § 3501 (West 
1991); 38 C.F.R. § 21.3021(a) (1998).  

In light of the Board's decision with regard to the claim for 
service connection for cause of death, the Board finds that 
the appellant's claim is without legal merit; thus, it should 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

ORDER

Service connection on an accrued basis for malignant 
lymphocytic lymphoma as due to exposure to ionizing radiation 
and service connection for the cause of the veteran's death 
are denied. 

The claim for entitlement to benefits under the provisions of 
Title 38 United States Code, Chapter 35, is denied as having 
no legal merit.  


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

